DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51-53, 56, 67, and 69-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slusarczyk et al. Journal of Medicinal Chemistry (2014), Vol. 57, pages 1531-1542 (Slusarczyk) in view of Li et al. Cancer Letters (2013), Vol. 338, pages 94-100 (Li).
Slusarczyk teaches that gemcitabine is a nucleoside analogue commonly used in cancer therapy but with limited efficacy due to a high susceptibility to cancer cell 6f) was shown to be potent in vitro. Importantly, compared with gemcitabine, 6f activation was significantly less dependent on deoxycytidine kinase and on nucleoside transporters, and it was resistant to cytidine deaminase-mediated degradation. Moreover, 6f showed a significant reduction in tumor volumes in vivo in pancreatic cancer xenografts. Gemcitabine (2′,2′- difluoro-2′-deoxycytidine) is a pyrimidine nucleoside analogue, shown to be active against several solid tumor types (page 1531). Following FDA approval in 1996, gemcitabine has become the standard of care for the treatment of pancreatic cancer. More recently, the compound has also gained approval for treating non-small cell lung, ovarian, bladder, and breast cancer.

    PNG
    media_image1.png
    400
    789
    media_image1.png
    Greyscale

6f is able to overcome the three key resistance mechanisms associated with gemcitabine (page 1536). To determine the effect of 6f on tumor growth, nude mouse xenograft models of MiaPaCa-2 human pancreatic cancers were administrated with equimolar doses of gemcitabine, 6f, and vehicle (page 1537). When examining 6f and gemcitabine anticancer activities, both compounds proved effective, with 6f significantly reducing tumor volume compared to control (vehicle) (Figure 5C). Importantly, 6f achieved significantly greater reduction in tumor volume than gemcitabine on Day 7 after the first administration of the compounds. Moreover, tumor growth was inhibited following the first administration of the ProTide and continued to decrease until the dosing was stopped. These results were further confirmed with a second human pancreatic cancer cell line known to be resistant to gemcitabine, BxPC-3 where 6f achieved a significant reduction in tumor growth compared to control unlike gemcitabine (Figure 5E). Interestingly, over the treatment period the mean body weight change was less in the mice treated with the ProTide than with gemcitabine, suggesting that 6f was better tolerated than the nucleoside analogue (Figure 5D). Slusarczyk teaches that the phosphoramidate chemistry is potentially a great source of new and very effective anticancer agents, bringing a considerable array of advanced treatments specifically designed to overcome cancer resistance mechanisms that will benefit a greater proportion of patients (page 1538).
Slusarczyk is silent as to the killing of cancer stem cells; however, artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  In construing process claims and references, it is the identity of manipulative operations 6f is able to overcome the three key resistance mechanisms associated with gemcitabine (page 1536). Slusarczyk teaches that in order to determine the effect of 6f on tumor growth, nude mouse xenograft models of MiaPaCa-2 human pancreatic cancers were administrated doses of 6f (page 1537). As evidenced by Li, MiaPaCa-2 pancreatic cancer cells contain high proportion of cancer stem cells (CSCs) (page 98, last full paragraph). Targeting and reducing the number of cancer stem cells is not an active methodological step in the process but is rather a consequence of contacting cancer stem cells with NUC-1031 (6f).  
Page 12 of the specification discloses, “References to prevention of cancer in the context of the present invention may also encompass other prophylactic applications of NUC-1031. For example, the ability of NUC- 1031 to target CSCs and thereby prevent the development of cancer, and/or prevent the progression of cancer, and/or prevent the recurrence of cancer, and/or prevent the propagation of cancer.” In view of the specification, Slusarczyk is seen to meet the instant limitations drawn to prevention of cancer.
Regarding the clause “wherein the relapsed cancer is…cancer recurrence”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it 
Thus, claims 51-53, 56, 67, and 69-72 are anticipated by Slusarczyk in view of Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 55, 57, and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusarczyk et al. Journal of Medicinal Chemistry (2014), Vol. 57, pages 1531-1542 (Slusarczyk) in view of Li et al. Cancer Letters (2013), Vol. 338, pages 94-100 (Li) as applied to claims 51-53, 56, 67, and 69-72 above.
Slusarczyk in view of Li (Slusarczyk) differs from the instantly claimed invention in that Slusarczyk does not teach 1) administering NUC-1031 to a patient with an ovarian or lung tumor; however, it would have been prima facie obvious to administer NUC-1031 to a patient with an ovarian or lung tumor in view of its close structural similarities to gemcitabine. 
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, although Slusarczyk only exemplifies the application of the ProTide technology to gemcitabine (e.g., NUC-1031) for the treatment of pancreatic cancer, a person of ordinary skill in the art at the time of filing would have had reasonably understood that NUC-1031 would have also been useful for treating other cancers known to be treatable by gemcitabine (e.g., the parent compound). As set forth supra, Slusarczyk teaches following FDA approval in 1996, gemcitabine has become the standard of care for the treatment of pancreatic cancer (page 1531). More recently, the compound has 6f (e.g., NUC-1031) is a ProTide of gemicitabine (page 1533). Slusarczyk teaches that nucleoside analogues face numerous inherent and acquired cancer resistance mechanisms that can dramatically limit their effectiveness. ProTides are specifically designed to overcome these key cancer resistance pathways and thereby achieve a superior antineoplastic effect. Slusarczyk teaches that compared with gemcitabine, 6f activation was significantly less dependent on deoxycytidine kinase and on nucleoside transporters, and it was resistant to cytidine deaminase-mediated degradation (Abstract).
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."
Slusarczyk also differs from the instantly claimed invention in that Slusarczyk does not teach 2) the instantly claimed stereoisomer(s) of NUC-1031; however, the instantly claimed stereoisomer(s) would have been prima facie obvious due to the close structural similarities to NUC-1031.
.
Claims 54, 59, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusarczyk et al. Journal of Medicinal Chemistry (2014), Vol. 57, pages 1531-1542 (Slusarczyk) in view of Li et al. Cancer Letters (2013), Vol. 338, pages 94-100 (Li) as applied to claims 51-53, 56, 67, and 69-72 above, and further in view of Cho et al. Cancer (2005), Vol. 104, No. 12, pages 2753-2758 (Cho).
Slusarczyk in view of Li (Slusarczyk) differs from the instantly claimed invention in that Slusarczyk does not teach 1) administering NUC-1031 to a patient with a biliary tumor and/or wherein the tumor is metastatic and 2) intravenous administration of NUC-1031; however, these deficiencies would have been obvious in view of the teachings of Cho.
Cho teaches that a Phase II trial was conducted to study a combination of oral capecitabine and gemcitabine (CapGem) as first-line therapy in patients with advanced and/or metastatic biliary carcinoma (Abstract). Treatment consisted of intravenous (i.v.) gemcitabine (1000 mg/m2 on Days 1 and 8) plus oral capecitabine (650 mg/m2 twice daily on Days 1–14) every 3 weeks for up to 6 cycle. Cho concluded that CapGem is an active and well tolerated first-line combination chemotherapy regimen for patients with advanced/metastatic biliary tract carcinoma that offers a convenient home-based therapy.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

As set forth supra, Slusarczyk teaches that gemcitabine is a nucleoside analogue commonly used in cancer therapy but with limited efficacy due to a high susceptibility to cancer cell resistance (Abstract). The addition of a phosphoramidate motif to the gemcitabine can protect it against many of the key cancer resistance mechanisms. Slusarczyk teaches that compound 6f (e.g., NUC-1031) is a ProTide of gemicitabine (page 1533). Slusarczyk teaches that nucleoside analogues face numerous inherent and acquired cancer resistance mechanisms that can dramatically limit their effectiveness. ProTides are specifically designed to overcome these key cancer resistance pathways and thereby achieve a superior antineoplastic effect. Slusarczyk teaches that compared with gemcitabine, 6f activation was significantly less dependent on deoxycytidine kinase and on nucleoside transporters, and it was resistant to cytidine deaminase-mediated degradation (Abstract).
It would have been prima facie obvious to intravenously administer NUC-1031 to a patient with a biliary tumor and/or wherein the tumor is metastatic in view of NUC-1031’s close structural similarities to gemcitabine. A prima facie case of obviousness may be 
Thus, claims 54, 59, and 66 would have been obvious based on the preponderance of evidence.
Claims 58 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusarczyk et al. Journal of Medicinal Chemistry (2014), Vol. 57, pages 1531-1542 (Slusarczyk) in view of Li et al. Cancer Letters (2013), Vol. 338, pages 94-100 (Li) as applied to claims 51-53, 56, 67, and 69-72 above, and further in view of Kindler et al. Journal of Oncology (2010), Vol. 28, pages 3617-3622 (Kindler).
Slusarczyk in view of Li (Slusarczyk) differs from the instantly claimed invention in that Slusarczyk does not teach administering NUC-1031 to a patient with hematological tumors or solid tumors wherein said solid tumors are metastatic; however, this deficiency would have been obvious in view of the teachings of Kindler. 
Kindler teaches that the combination of gemcitabine plus bevacizumab produced a 21% response rate and a median survival of 8.8 months in a multicenter phase II trial in patients with metastatic pancreatic cancer (Abstract). These encouraging data led Cancer and Leukemia Group B (CALGB) to conduct a double-blind, placebo-controlled, randomized phase III trial of gemcitabine/bevacizumab versus gemcitabine/placebo in advanced pancreatic cancer patients. Patients received gemcitabine at 1,000 mg/m2 over 30 minutes on days 1, 8, and 15 every 28 days and bevacizumab at 10 mg/kg or placebo on days 1 and 15 every 28 days. 602 patients were enrolled onto the study and 535 were v 3%) and proteinuria (5% v 1%); venous thrombosis grade ≥ 3 was equivalent in both arms (14% and 15%, respectively). Kindler concluded that the addition of bevacizumab to gemcitabine does not improve survival in advanced pancreatic cancer patients.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, although Slusarczyk only exemplifies the application of the ProTide technology to gemcitabine (e.g., NUC-1031) for the treatment of pancreatic cancer, a person of ordinary skill in the art at the time of filing would have had reasonably understood that NUC-1031 would have also been useful for treating other cancers known to be treatable by gemcitabine (e.g., the parent compound). Kindler teaches that the combination of gemcitabine plus bevacizumab produced a 21% response rate and a median survival of 8.8 months in a multicenter phase II trial in patients with metastatic pancreatic cancer (Abstract).
6f (e.g., NUC-1031) is a ProTide of gemicitabine (page 1533). Slusarczyk teaches that nucleoside analogues face numerous inherent and acquired cancer resistance mechanisms that can dramatically limit their effectiveness. ProTides are specifically designed to overcome these key cancer resistance pathways and thereby achieve a superior antineoplastic effect. Slusarczyk teaches that compared with gemcitabine, 6f activation was significantly less dependent on deoxycytidine kinase and on nucleoside transporters, and it was resistant to cytidine deaminase-mediated degradation (Abstract).
It would have been prima facie obvious to administer NUC-1031 to a patient with hematological tumors or solid tumors wherein said solid tumors are metastatic in view of NUC-1031’s close structural similarities to gemcitabine. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."
Thus, claims 58 and 61 would have been obvious based on the preponderance of evidence.
Claim 60 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusarczyk et al. Journal of Medicinal Chemistry (2014), Vol. 57, pages 1531-1542 (Slusarczyk) in view of Li et al. Cancer Letters (2013), Vol. 338, pages 94-100 (Li) as applied to claims 51-53, 56, 67, and 69-72 above, and further in view of Sehouli et al. Annals of Oncology (2002), Vol. 13, pages 1749-1755 (Sehouli).
Slusarczyk in view of Li (Slusarczyk) differs from the instantly claimed invention in that Slusarczyk 1) does not teach administering NUC-1031 to a patient with ovarian tumors wherein said tumors are metastatic or 2) does not teach administering NUC-1031 to a patient having relapsed or refractory cancer wherein the refractory cancer is resistant to treatment with radiotherapy; however, this deficiency would have been obvious in view of the teachings of Sehouli.
Sehouli teaches that topotecan combined with gemcitabine has a favorable toxicity profile and encouraging efficacy in patients with recurrent ovarian cancer (Abstract). Sehouli further teaches that both topotecan and gemcitabine have proven single-agent activity in recurrent and metastatic ovarian cancer (page 1749).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, although Slusarczyk only exemplifies the application of the ProTide technology to gemcitabine (e.g., NUC-1031) for the treatment of pancreatic cancer, a person of ordinary skill in the art at the time of filing would have had reasonably 
As set forth supra, Slusarczyk teaches that gemcitabine is a nucleoside analogue commonly used in cancer therapy but with limited efficacy due to a high susceptibility to cancer cell resistance (Abstract). The addition of a phosphoramidate motif to the gemcitabine can protect it against many of the key cancer resistance mechanisms. Slusarczyk teaches that compound 6f (e.g., NUC-1031) is a ProTide of gemicitabine (page 1533). Slusarczyk teaches that nucleoside analogues face numerous inherent and acquired cancer resistance mechanisms that can dramatically limit their effectiveness. ProTides are specifically designed to overcome these key cancer resistance pathways and thereby achieve a superior antineoplastic effect. Slusarczyk teaches that compared with gemcitabine, 6f activation was significantly less dependent on deoxycytidine kinase and on nucleoside transporters, and it was resistant to cytidine deaminase-mediated degradation (Abstract).
It would have been prima facie obvious to administer NUC-1031 to a patient with ovarian tumors wherein said solid tumors are metastatic or to a patient having relapsed or refractory cancer wherein the refractory cancer is resistant to treatment with radiotherapy in view of NUC-1031’s close structural similarities to gemcitabine. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a 
Regarding the clause “wherein the refractory cancer…radiotherapy”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
Thus, claims 60 and 68 would have been obvious based on the preponderance of evidence.
Claims 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slusarczyk et al. Journal of Medicinal Chemistry (2014), Vol. 57, pages 1531-1542 (Slusarczyk) in view of Li et al. Cancer Letters (2013), Vol. 338, pages 94-100 (Li) as applied to claims 51-53, 56, 67, and 69-72 above, and further in view of Nabhan et al. Current Opinion in Oncology (2001), Vol. 13, pages 514-521 (Nabhan).
Slusarczyk in view of Li (Slusarczyk) differs from the instantly claimed invention in that Slusarczyk does not teach administering NUC-1031 to a patient with hematological tumors; however, this deficiency would have been obvious in view of the teachings of Nabhan.
Nabhan teaches that gemcitabine is a pyrimidine analogue that has shown significant activity in solid malignancies (Abstract). Gemcitabine acts by inhibiting DNA synthesis through chain termination and ribonucleotide reductase inhibition. During initial phase I and II studies, gemcitabine had a low toxicity profile and was well tolerated as a single agent and in combination therapy. Recently, there has been more interest in in vitro in myeloma and leukemic cell lines. The activity of gemcitabine in these disorders will pave the way for incorporating this agent into the early phases of therapy.
Nabhan teaches that gemcitabine acts by inhibiting DNA synthesis through masked chain termination and ribonucleotide reductase inhibition, and has shown significant activity in hematologic malignancies in heavily pretreated patients (page 519, Conclusions). Gemcitabine is well tolerated; its main adverse side effect is myelosuppression, specifically thrombocytopenia. Nabhan teaches that gemcitabine is ideal for use in patients with minimal bone marrow reserve who fail to respond to other conventional therapies. The activity of gemcitabine demonstrated in most hematologic malignancies and its favorable toxicity profile suggest that this agent can be used in combination therapy.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, although Slusarczyk only exemplifies the application of the ProTide technology to gemcitabine (e.g., NUC-1031) for the treatment of pancreatic cancer, a person of ordinary skill in the art at the time of filing would have had reasonably 
As set forth supra, Slusarczyk teaches that gemcitabine is a nucleoside analogue commonly used in cancer therapy but with limited efficacy due to a high susceptibility to cancer cell resistance (Abstract). The addition of a phosphoramidate motif to the gemcitabine can protect it against many of the key cancer resistance mechanisms. Slusarczyk teaches that compound 6f (e.g., NUC-1031) is a ProTide of gemicitabine (page 1533). Slusarczyk teaches that nucleoside analogues face numerous inherent and acquired cancer resistance mechanisms that can dramatically limit their effectiveness. ProTides are specifically designed to overcome these key cancer resistance pathways and thereby achieve a superior antineoplastic effect. Slusarczyk teaches that compared with gemcitabine, 6f activation was significantly less dependent on deoxycytidine kinase and on nucleoside transporters, and it was resistant to cytidine deaminase-mediated degradation (Abstract).
Thus, claims 62-65 would have been obvious based on the preponderance of evidence.

Conclusion
Claims 51-74 are pending. Claims 51-74 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/